             Case 1:19-cv-02855-RDB Document 1 Filed 09/30/19 Page 1 of 7


                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MARYLAND


UNITED STATES OF AMERICA,            )
                                     )
           Plaintiff,                )
                                     )
           v.                        )
                                     )
GUARANTEED AUTO SALES, KELLY ANN     )                               COMPLAINT
WEST D/B/A GUARANTEED AUTO SALES,    )                               AND JURY DEMAND
KELLY ANN WEST, and ROBERT CHESGREEN )
                                     )
           Defendants.               )
                                     )


        The United States of America alleges as follows:

        1.        This action is brought by the United States to enforce the Equal Credit

Opportunity Act, 15 U.S.C. § 1691–1691f (“ECOA”), and its implementing regulations located

at 12 C.F.R. Part 1002 (“Regulation B”).1

                                     JURISDICTION AND VENUE

        2.        This Court has jurisdiction over the United States’ claims under 28 U.S.C.

§§ 1331 and 1345 and 15 U.S.C. § 1691e.

        3.        Venue is proper under 28 U.S.C. § 1391(b) because the events giving rise to

this action occurred in the city of Glen Burnie in the District of Maryland, and all defendants

reside and/or do business in the District of Maryland.

                                              DEFENDANTS

        4.        Defendant Guaranteed Auto Sales (“Dealership”) is a used car dealership

located at 7214 Ritchie Highway in Glen Burnie, Maryland, and was registered as a “trade



1
  Regulation B was originally promulgated by the Federal Reserve and codified at 12 C.F.R. Part 202. The
Consumer Financial Protection Bureau recodified Regulation B at 12 C.F.R. Part 1002 in 2011.
                                                       1
             Case 1:19-cv-02855-RDB Document 1 Filed 09/30/19 Page 2 of 7


name” with the Maryland Department of Assessments and Taxation on January 22, 2013.

According to Maryland records, the trade name was not renewed before its expiration on

January 22, 2018, and is now considered to be in a forfeited status.

       5.       After the trade name expired, and continuing to the present, Defendant Kelly

Ann West d/b/a Guaranteed Auto Sales has continued to operate the Dealership under the name

Guaranteed Auto Sales.

       6.       Defendant Kelly Ann West is a Maryland resident and has owned the

Dealership from at least January 22, 2013, to the present.

       7.       Defendant Guaranteed Auto Sales and Defendant Kelly Ann West d/b/a

Guaranteed Auto Sales offer credit to prospective borrowers in the form of in-house “buy here,

pay here” auto financing as well as third-party financing through Credit Acceptance

Corporation.

       8.       Defendant Robert Chesgreen is married to Kelly Ann West, and was at all

times relevant to this lawsuit, the General Manager of the Dealership. As General Manager,

Defendant Chesgreen was an employee of the Dealership and acted within the scope of his

employment while engaging in the conduct described herein.

       9.       As General Manager, Mr. Chesgreen determines the pertinent terms of sales

and financing deals at the Dealership for “buy here, pay here” financing, including the down

payments required for financing, whether the down payment may be paid in one or more

installments, and what the biweekly re-payment amount will be. Mr. Chesgreen approves

credit offered to prospective buyers through the Dealership’s “buy here, pay here” financing

program.

       10.      Mr. Chesgreen also determines the threshold criteria prospective borrowers

must meet before he initiates an application to Credit Acceptance Corporation (“CAC”) to
                                                2
             Case 1:19-cv-02855-RDB Document 1 Filed 09/30/19 Page 3 of 7


secure third-party financing, including the down payment amount prospective borrowers must

have and whether the down payment may be paid in one or more installments.

       11.       Defendants are creditors within the meaning of 15 U.S.C. § 1691a(e) and 12

C.F.R. § 1002.2(l).

       12.       Defendant Kelly Ann West, as owner of the Dealership, is liable for the

conduct of her agents and employees.

                                  FACTUAL ALLEGATIONS

       13.       The “buy here, pay here” model allows the Dealership itself to provide

financing for used car purchases. The Dealership enters into installment sale contracts that

allow customers to defer payment on their auto purchases over a period of time at set terms,

rather than connecting customers with a bank or other institutional lender for a traditional auto

purchase loan.

       14.       Credit Acceptance Corporation (“CAC”) is an indirect auto finance company.

The Dealership uses CAC’s online Credit Approval Processing System to arrange installment

sale contracts for buyers that are immediately assigned to CAC after origination. The

Dealership retains a portion or all of the down payment amount and may also receive a

percentage of monthly payments to CAC.

       15.       The United States Department of Justice conducted testing to evaluate

Defendants’ compliance with the Equal Credit Opportunity Act between September 2017 and

April 2018. Testing is a simulation of a credit transaction that compares responses given by

creditors to different types of prospective borrowers to determine whether illegal

discrimination is occurring.

       16.       The testers who participated in the United States’ tests involving Defendants

are “applicants” within the meaning of 15 U.S.C. §§ 1691(a), 1691a(b) and 12 C.F.R.
                                                3
              Case 1:19-cv-02855-RDB Document 1 Filed 09/30/19 Page 4 of 7


§§ 1002.2(e)-(f), 1002.4(a) & (b), or “prospective applicants” within the meaning of 12 C.F.R.

§ 1002.4(b).

        17.       The testing undertaken by the United States revealed that Defendants’ actions,

policies, and practices discriminate against applicants on the basis of race with respect to credit

transactions in violation of the Equal Credit Opportunity Act, 15 U.S.C. § 1691(a)(1), by

offering more favorable terms to white testers than to African American testers with similar

credit characteristics, including, but not limited to:

               a. Down payment installments: White testers were offered the option to fund their

                  down payments in two installments by paying what they had available that day

                  and paying the remaining balance due within 14 or 30 days. In contrast, none

                  of the African American testers were offered the option to pay the money they

                  had available for a down payment that day and then to pay the remaining

                  balance of their down payment at a future date, even though the African

                  American testers had more money available to put down than the white testers

                  ($1,200 instead of $1,100).

               b. Lower down payment amounts: In the tests involving CAC financing, all of the

                  African American testers were told that they needed a higher down payment

                  than the white testers were told for the same car (usually $2,000 instead of

                  $1,500).

               c. Lower bi-weekly payments: In the test involving “buy here, pay here”

                  financing, the African American tester was quoted bi-weekly payments that

                  were higher than the white tester was quoted for the same car ($150 instead of

                  $125).

               d. Other acts that discourage African American testers: Defendants told one
                                                  4
               Case 1:19-cv-02855-RDB Document 1 Filed 09/30/19 Page 5 of 7


                    African American tester that he had to purchase a $1,700 warranty to obtain

                    CAC financing, when no white tester was given this information; and

                    Defendants told another African American tester that it would not be worth a

                    credit inquiry to see if CAC would accept a $1,200 down payment since Mr.

                    Chesgreen was 90% certain it would not be approved with a down payment

                    under $2,000, but a white tester was told that Defendants could try a down

                    payment of $1,100 on the same car and increase it to $1,500 only if necessary

                    to secure CAC financing. See 15 U.S.C. § 1691e(g); 12 C.F.R. § 1002.4(b).

         18.        Defendants’ actions, policies, and practices as described above constitute a

pattern or practice of violations of the Equal Credit Opportunity Act, 15 U.S.C. §§ 1691–

1691f.

         19.        Persons who have been victims of Defendants’ discriminatory actions,

policies, and practices are aggrieved applicants as defined in the Equal Credit Opportunity Act,

15 U.S.C. § 1691e. As a consequence of Defendants’ policies and practices described herein,

these applicants have been denied their rights under ECOA and have suffered injury and

damages.

         20.        Defendants’ conduct was intentional, willful, and taken in disregard of the

rights of others.

                                           PRAYER FOR RELIEF

         WHEREFORE, United States prays that the court enter an order that:

         1.      Declares that Defendants’ discriminatory conduct violates the Equal Credit

Opportunity Act, 15 U.S.C. § 1691–1691f;

         2.      Enjoins Defendants, their agents, employees, and successors, and all other

persons in active concert or participation with Defendants, from:
                                                   5
            Case 1:19-cv-02855-RDB Document 1 Filed 09/30/19 Page 6 of 7


            a. Discriminating against any person on the basis of race with respect to any aspect

               of a credit transaction;

            b. Failing or refusing to take such affirmative steps as may be necessary to

               restore, as nearly as practicable, any aggrieved applicants to the position they

               would have been in but for Defendants’ discriminatory conduct; and

            c. Failing or refusing to take such affirmative steps as may be necessary to

               prevent the recurrence of any discriminatory conduct in the future and to

               eliminate, to the extent practicable, the effects of Defendants’ unlawful

               practices; and

       3.      Awards such monetary damages as would fully compensate the victims of

Defendants’ discriminatory policies and practices for the injuries caused by Defendants.

       The United States further prays for such additional relief as the interests of justice may

require.




                                                6
         Case 1:19-cv-02855-RDB Document 1 Filed 09/30/19 Page 7 of 7


FOR THE UNITED STATES OF AMERICA:


Dated: September 30, 2019          Respectfully submitted,

                                   WILLIAM P. BARR
                                   Attorney General



                                   ERIC S. DREIBAND
                                   Assistant Attorney General
                                   Civil Rights Division


                                   SAMEENA SHINA MAJEED
                                   Chief


                                   /s/ Carrie Pagnucco
                                   LUCY G. CARLSON
                                   Deputy Chief
                                   CARRIE PAGNUCCO
                                   Trial Attorney
                                   Housing and Civil Enforcement Section
                                   Civil Rights Division
                                   U.S. Department of Justice
                                   4 Constitution Square
                                   150 M St. NE / Room 6.1618
                                   Washington, DC 20530
                                   Phone: (202) 353-9491
                                   Fax: (202) 514-1116
                                   E-mail: carrie.pagnucco@usdoj.gov

                                   Attorneys for Plaintiff
                                   United States of America




                                     7
